Citation Nr: 0942424	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to October 2, 2006 for 
the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, on behalf of the RO in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service 
connection for a right ear injury in November 1987.

2.  The RO determined that the evidence of record reasonably 
raised the issues of entitlement to service connection for a 
ruptured right tympanic membrane, hearing loss, and tinnitus.

3.  In the March 1988 rating decision, the RO deferred the 
reasonably raised claim of entitlement to service connection 
for tinnitus pending the Veteran's willingness to report for 
a VA examination; the veteran was not notified of the RO's 
consideration of entitlement to service connection for 
tinnitus, or of his need to report for an examination.

4.  On October 2, 2006, the Veteran submitted a "claim" of 
entitlement to service connection for tinnitus, which was 
subsequently granted in the April 2007 rating decision.


CONCLUSION OF LAW

The criteria for an effective date of November 20, 1987, for 
the award of service connection for tinnitus have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.155(a), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
However, without deciding whether notice and assistance 
requirements have been satisfied in the present case, the 
Board is not precluded from adjudicating the issue on appeal 
herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326 (2009).  This is so because the Board is taking action 
favorable to the Veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from November 
1984 to November 1987.  In November 1987, the Veteran 
submitted a claim of entitlement to service connection for a 
"right ear injury."  Two months later, the RO sent a letter 
to the Veteran acknowledging receipt of his claim and 
informed him that he would receive additional notice as to 
the time and place of a VA examination.  The letter further 
informed the Veteran that should he fail to report to the 
examination his claim may be disallowed or he may receive a 
lower monetary benefit than otherwise might have been 
payable.  This letter was sent to the Veteran's address of 
record.  The evidence of record does not include additional 
notice to the Veteran concerning the scheduled VA 
examination.

The RO determined that the evidence then of record reasonably 
raised three separate service-connection claims.  The three 
service-connection claims were for a ruptured right tympanic 
membrane, tinnitus, and hearing loss.  In December 1987, 
pursuant to the Veteran's November 1987 service-connection 
claim for a right ear injury, the RO submitted a request for 
a VA examination to ascertain the presence of a ruptured 
right tympanic membrane, hearing loss, and tinnitus, and, if 
any present, the severity and etiology thereof.  In February 
1988, the RO's request for an examination was stamped "[Did 
Not Report] Feb[ruary,] 04 1988."  The evidence of record 
does not indicate that the Veteran was notified that three 
separate service-connection claims were generated as a result 
of his November 1987 claim of entitlement to a "right ear 
injury," nor does the evidence of record include a letter 
notifying the Veteran of the time and place of the scheduled 
examination. 

In March 1988, the RO issued a rating decision wherein 
service-connection was granted for the Veteran's ruptured 
right tympanic membrane, status post tympanoplasty.  The RO 
also found that "[r]ating as to service connection 
for . . . tinnitus [was] deferred for [V]eteran's willingness 
to report for [a] VA examination."  There is no indication 
in the claims file that the rating decision was mailed to the 
Veteran.  Later in March 1988, the RO issued a notice letter 
to the Veteran, wherein the RO stated, "We cannot grant your 
claim for disability benefits," but did not specify which 
claim or claims this statement concerned.  The letter further 
informed the Veteran that his service-connection claim for 
"perforated ear drum" had been granted and informed him 
that a noncompensable rating was assigned thereto.  On the 
reverse side of this letter was notice of the Veteran's 
procedural and appellate rights.  This letter was issued to 
the Veteran's mailing address of record; the RO did not 
receive a response from the Veteran.

On October 2, 2006, the Veteran filed a claim of entitlement 
to service connection for tinnitus.  This claim was granted 
in April 2007 and a 10 percent evaluation was assigned 
thereto, effective from the date of his claim.  The Veteran 
perfected an appeal of this decision in April 2008 seeking an 
earlier effective date.  See 38 C.F.R. §§ 3.400, 20.302 
(2009).  The Veteran contended that he is entitled to an 
earlier effective date because his tinnitus is related to his 
service-connected ruptured right tympanic membrane, status 
post tympanoplasty, or, alternatively, that he was unaware 
that he could file for disability claims as a non-combat 
Veteran.  The Veteran is a pro se claimant.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims, formal and informal, 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

In Adams v. Shinseki, 568 F.3d 956 (2009), the United States 
Court of Appeals for the Federal Circuit held that a claim 
for benefits, whether informal or formal, remains pending 
until it is finally adjudicated.  38 C.F.R. § 3.160(c); see 
Richardson v. Nicholson, 20 Vet. App. 64, 72 (2006).  A claim 
will also be considered to be pending if VA has failed to 
notify the veteran of the denial of his or her claim or of 
his or her right to appeal an adverse decision.  Cook v. 
Principi, 318 F.3d 1334, 1340 (2002) (en banc).  If a claim 
is left pending, it can be addressed when a subsequent claim 
for the same disability is adjudicated by VA, in which case 
the effective date for any award of benefits will be the 
effective date applicable to the original claim.  See Myers 
v. Principi, 16 Vet. App. 228, 236 (2002).

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Court of 
Appeals for Veterans Claims held that "a reasonably raised 
claim remains pending until there is either a recognition of 
the substance of the claim in a [rating decision] from which 
a claimant could deduce that the claim was adjudicated or 
[until there is] an explicit adjudication of a subsequent 
'claim' for the same disability."  See also Deshotel v. 
Nicholson, 457 F.3d 1258 (2006).  Further, "if there is no 
final denial of the original claim prior to the granting of 
the subsequent 'claim,' then, as part of his or her appeal of 
the effective-date decision, an appellant can raise the fact 
that he or she filed the original claim for the same 
disability at an earlier date than the claim which was 
subsequently granted.  In other words, if the appellant 
believes that [VA] has incorrectly determined the date when 
his [or her] claim began, he [or she] may argue that the 
'claim' identified was merely additional correspondence on 
his [or her] previously pending claim."  Ingram, 21 Vet. 
App. at 243.


Based on a longitudinal review of the claims file, the Board 
finds that an effective date earlier than October 2, 2006 is 
warranted for the grant of service connection for the 
Veteran's tinnitus.  

At some point after the Veteran submitted his November 1987 
claim of entitlement to service connection for a "right ear 
injury," the RO, on its own initiative, determined that the 
evidence of record reasonably raised a total of three 
service-connection claims, of which a service-connection 
claim for tinnitus was one.  The Veteran was not notified of 
this determination and, thus, was unaware that the RO was 
separately developing a claim of entitlement to service 
connection for tinnitus.  

In the March 1988 rating decision, the RO found that a "VA 
examination [was] needed to determine [service connection] 
for these disabilities," referring, in part, to the 
reasonably raised service-connection claim for tinnitus.  The 
RO then deferred, but did not adjudicate the service-
connection claim for tinnitus pending the Veteran's 
"willingness to report for [a] VA examination."  The 
evidence of record does not indicate that the Veteran was 
ever issued a copy of the March 1988 rating decision.  
Moreover, the subsequently issued March 1988 notice letter 
did not indicate that the RO deferred a reasonably raised 
service-connection claim for tinnitus.  Thus, the Veteran was 
not notified that the reasonably raised claim of entitlement 
to service connection for tinnitus was deferred or that he 
needed to report for a VA examination in order for further 
development or adjudication of the claim to occur.  
Consequently, the Board finds that the Veteran did not 
abandon the claim.  38 C.F.R. § 3.158 (2009).  Further, 
because the reasonably raised claim of entitlement to service 
connection for tinnitus was not finally adjudicated by the RO 
in March 1988 and not abandoned by the Veteran, it was, thus, 
still pending on October 2, 2006.  The Veteran's October 2, 
2006 "claim" of entitlement to service connection for 
tinnitus is, therefore, rendered "merely additional 
correspondence" on the Veteran's pending November 1987 
claim.  Ingram, 21 Vet. App. at 243.  Given that the RO 
granted service connection for tinnitus in the April 2007 
rating decision, the effective date for such grant will be 
the effective date applicable to the original claim.  Adams, 
568 F.3d at 960; see Myers, 16 Vet. App. at 236.  As noted 
above, the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  In the instant 
case, the Veteran's claim for a right ear injury was received 
by VA within one year of service separation.  As the 
Veteran's service treatment records show diagnoses of 
tinnitus, the effective date of the award of service 
connection for tinnitus is the day following separation from 
service, November 20, 1987.  Because November 20, 1987 is the 
first day after the Veteran's discharge from active duty 
service, there is no legal basis on which to assign an 
effective date prior to November 20, 1987, and, thus, is 
considered a full grant of benefits sought on appeal.  
38 C.F.R. § 3.400(b)(2).


ORDER

An effective date of November 20, 1987, for the award of 
service connection for tinnitus is granted, subject to 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


